DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
	Claims 1-20 have been examined.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Objections
Claims 4 and 12-14 are objected to because of the following informalities:  
Claim 4, Line 2: “the group” should be changed to --a group--.
Claim 7, Line 1: “wherein the balls used in the game” should be changed to --further comprising multiple balls are used in the game which--.
It appears that Claim 10 should depend from Claim 8 as Claim 8 is the first instance of recitation of multiple pivots.
It appears that claims 12-14 should depend from Claim 11 as they further limit the rod comprising the uninterrupted and interrupted sides.
Appropriate correction is required.
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes (US Patent 4,877,245) in view or Large (GB 2479575).

As to Claim 1, Haynes discloses a game board, comprising:
an enclosure (44) comprising a playing surface therein with walls rising around a perimeter of the enclosure (Figs 4-5);
the playing field (58) comprising open receptacles disposed randomly or in a pattern arranged in columns and rows substantially covering the playing field (Figs 6-7);
the receptacles comprising diameters and depths sufficient to capture a ball used in the game (Figs 6-7);
a laterally movable dual-rod track (24) comprising a pair of rods comprising first and second ends disposed above the playing field at a sufficient height to pass over a captured ball on the playing field (Figs 4-5);
the rods' first ends being attached to a pivot mounted on the first wall and the second ends extending beyond the second wall (Fig 5), the track being inclined from the pivot to the second wall, the track swinging laterally over substantially all the receptacles on the playing field (Fig 4), and wherein when a ball (30) is placed on the track near the pivot, a player urges the ball to travel uphill along the track and dropped into one of the receptacles by manipulating the distance between the rods.
	However, while Haynes discloses that “the grid member can also be used for games based upon other sports” (Col 7, Lines 25-29), Haynes does not disclose the playing surface being tapered outwardly downward from a center thereof comprising a playing field.
Large teaches a similar game apparatus for table-based games having a replaceable playing surface, one of the playing surfaces being a crowned surface to enable the playing of a game resembling crown-green bowls which (Page 3 Lines 21-24).  It would have been obvious to one of ordinary skill in the art at the time off the effective filing date of the invention to modify the playing surface of Haynes to be crowned (i.e. tapered outwardly downward from a center thereof) as taught by Large to enable a user to play a game based on another sport such as crown-green bowls. 
	
As to Claim 2, Haynes discloses the game board of claim 1, wherein the playing field is removable (Col 2, Lines 31-34).

As to Claim 3, Haynes discloses the game board of claim 1, wherein the playing field is interchangeable with different playing fields (Col 2, Lines 31-34).

As to Claim 4, Haynes discloses the game board of claim 1, wherein the playing field comprises a pattern selected from the group consisting of triangles, squares, rectangles, or circles (Fig 1).

As to Claim 5, Haynes discloses the game board of claim 1, wherein the playing field comprises one or more punch-out receptacles (70).

As to Claim 6, Haynes discloses the game board of claim 1, wherein the receptacles comprise varying diameters and depths (Col 7, Lines 17-30).

As to Claim 7, Haynes discloses the game board of claim 1, wherein the balls used in the game comprise varying diameters (Col 7, Lines 17-30).

As to Claim 8, Haynes discloses the game board of claim 1, wherein the first wall comprises two or more pivots (at 28).

As to Claim 9, Haynes discloses the game board of claim 1, wherein the first wall comprises an elongate channel (28) in which a pivot comprising a slider is slidably disposed (Fig 4; Col 4, Lines 42-46).

As to Claim 10, Haynes discloses the game board of claim 1, wherein the rods rotate within the respective openings in the respective pivots (Examiner considers the rods to be able to rotate within holes 28).

As to Claim 15, Haynes discloses the game board of claim 1, wherein one or more receptacles are blocked (Fig 7 shows the ball 30 blocking the receptacle 70).
As to Claim 16, Haynes discloses the game board of claim 1, wherein two or more receptacles are joined (Fig 9).

As to Claim 17, Haynes discloses the game board of claim 1, wherein a game ball stop is slidably attached to the dual-rod track (Col 4, Lines 2-12).

As to Claim 19, Haynes discloses the game board of claim 1, further comprising jacks (40; Fig 4) mounted adjacent to the second wall to tilt and incline the playing field.

As to Claim 20, Haynes discloses the game board of claim 1, wherein a tensioner (“rubber rings”) is attached to the respective rods selected from the group consisting of elastics, springs, coils, or pistons and cylinders.



Claims 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes in view of Large as applied to Claims 1-10, 15-17, 19, and 20 above, and further in view of Douglas, Jr. (US Patent 4,236,716).

As to Claims 11-14, Haynes and Large disclose the game board significantly as claimed, but do not disclose, wherein the rods comprise an uninterrupted side and an interrupted side along their respective lengths, wherein the interrupted side of the rods comprises one or more detents spaced along the length of the respective rods, wherein when the respective rods are rotated, the respective detents face one another for detaining the ball as it travels along the track, and , wherein when one rod is rotated, the respective detents face the uninterrupted side of the opposite rod for detaining the ball as it travels along the track.
	Douglas, Jr. teaches a similar ball drop game having two rods (46) along which a ball travels during game play wherein the two rods have grooves (51)  along the length there of for holding a ball thereon to start the game (Col 2, Lines 33-37).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention was made to modify the rods of Haynes to include the grooves along the length thereof as taught by Douglas, Jr. to have the ability to start or hold a ball in place on the rod to increase game play options.

As to Claim 18, Haynes discloses the game board significantly as claimed, but does not explicitly disclose wherein one or more receptacles comprise one or more letters and numerals appearing in or around the respective receptacles.
Douglas, Jr. teaches a similar ball drop game having two rods along which a ball travels during game play and the is dropped on a playing surface having targets with indicia for scoring.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include printed matter such as letters or numbers on the playing surface as taught by Douglas, Jr. to provide information about the game such as score, hole number, etc. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
GB 2126115 teaches a similar golf game apparatus with a horizontal playing surface over which a ball travels on manipulated rods and is dropped onto the playing surface.
US 3912272 teaches a similar ball game apparatus with a playing surface that is tapered from a center thereof.
The Examiner has additionally cited references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is recommended that applicant consider these as well.  These references are not supplied, but can be found using the USPTO search tool (https://ppubs.uspto.gov/pubwebapp/static/pages/landing.html)
When responding to this action, please keep the following in mind:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Joshua T. Kennedy

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________

Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649      
9/12/2022